Citation Nr: 0315333	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-13 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1980.  He died in December 1998.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2001).  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  Although the June 2001 Supplemental 
Statement of the Case made reference to the VCAA, review of 
the claims file shows the appellant has not been given 
adequate notice of the VCAA and specifically how it applies 
to her claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the veteran's lifetime, service connected was 
established for ununited fracture of the right tibia, rated 
as 40 percent disabling, and left ear hearing loss, rated as 
noncompensably disabling.  

Prior to his death, the veteran underwent a VA examination in 
September 1997.  The report of this examination includes the 
veteran's complaints of constant problems with cold toes, 
tingling, burning, decreased sensation, and increased 
sensitivity to pain.  He further reported that these symptoms 
had worsened during the previous year.  The diagnoses 
included union and non union of the right tibial fracture 
with increased functional disability secondary to deformity 
and disuse; atherosclerotic vascular disease and peripheral 
vascular disease; and history of aortic occlusion times two 
with decreased circulation to the right and left lower 
extremities.  

An autopsy report, performed on the date of death, reflects 
that the cause of death was cardiomyopathy and "Part II: 
Remote trauma to the right lower leg." 

VA's duties under the VCAA include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  Upon 
consideration of the foregoing, the Board believes that a 
medical opinion is necessary regarding the cause of the 
veteran's death.

For the foregoing reason, the claim is REMANDED to the RO for 
the following actions:


1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The RO should advise 
her of the evidence necessary to 
substantiate her claim, as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should take appropriate steps 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated the veteran 
for his cardiovascular and right lower 
extremity complaints since service.  In 
particular, she should be instructed to 
identify competent evidence to support 
her assertions that the veteran's service 
connected right lower extremity 
contributed to his death.  After 
obtaining any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.

3.  Then, the RO should forward the 
claims folder to a VA cardiologist for 
the purpose of obtaining an opinion 
regarding the cause of the veteran's 
death.  The physician should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected ununited fracture of the right 
tibia contributed to his death or to his 
cardiomyopathy, the immediate cause of 
death.  In rendering this medical 
opinion, the examiner should specifically 
reference the evidence of record and 
provide a complete rationale for any 
opinion expressed.

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
appellant's claim.  If the benefit sought 
on appeal is not granted, the appellant 
and her representative should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, 


VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



_______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




